
	
		II
		112th CONGRESS
		2d Session
		S. 2219
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2012
			Mr. Whitehouse (for
			 himself, Mr. Franken,
			 Mr. Schumer, Mr. Bennet, Mr.
			 Merkley, Mrs. Shaheen,
			 Mr. Udall of New Mexico,
			 Mr. Wyden, Mr.
			 Sanders, Mr. Begich,
			 Mrs. Murray, Mr. Menendez, Mr.
			 Levin, Mr. Kerry,
			 Mr. Bingaman, Mrs. Boxer, Mr.
			 Harkin, Mr. Leahy,
			 Ms. Stabenow, Mr. Rockefeller, Mrs.
			 Gillibrand, Mr. Reed,
			 Mr. Blumenthal, Mr. Durbin, Ms.
			 Klobuchar, Mr. Coons,
			 Mr. Cardin, Mr.
			 Udall of Colorado, Mr. Brown of
			 Ohio, Mr. Webb,
			 Mr. Conrad, Mrs. McCaskill, Mr.
			 Casey, Mr. Akaka,
			 Mr. Lautenberg, Mrs. Feinstein, and Ms.
			 Landrieu) introduced the following bill; which was read twice and
			 referred to the Committee on Rules and
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  provide for additional disclosure requirements for corporations, labor
		  organizations, Super PACs and other entities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Democracy Is Strengthened by Casting
			 Light On Spending in Elections Act of 2012 or the
			 DISCLOSE Act of
			 2012.
		2.Campaign
			 disbursement reporting
			(a)Information
			 required To be reported
				(1)Treatment of
			 functional equivalent of express advocacy as independent
			 expenditureSubparagraph (A)
			 of section 301(17) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 431(17)) is amended to read as follows:
					
						(A)that expressly
				advocates the election or defeat of a clearly identified candidate, or is the
				functional equivalent of express advocacy because, when taken as a whole, it
				can be interpreted by a reasonable person only as advocating the election or
				defeat of a candidate, taking into account whether the communication involved
				mentions a candidacy, a political party, or a challenger to a candidate, or
				takes a position on a candidate’s character, qualifications, or fitness for
				office;
				and
						.
				(2)Expansion of
			 period during which communications are treated as electioneering
			 communicationsSection 304(f)(3)(A)(i) of such Act (2 U.S.C.
			 434(f)(3)(A)(i)) is amended—
					(A)by redesignating
			 subclause (III) as subclause (IV); and
					(B)by striking
			 subclause (II) and inserting the following:
						
							(II)in the case of a communication which refers
				to a candidate for an office other than the President or Vice President, is
				made during the period beginning on January 1 of the calendar year in which a
				general or runoff election is held and ending on the date of the general or
				runoff election (or in the case of a special election, during the period
				beginning on the date on which the announcement with respect to such election
				is made and ending on the date of the special election);
							(III)in the case of a
				communication which refers to a candidate for the office of President or Vice
				President, is made in any State during the period beginning 120 days before the
				first primary election, caucus, or preference election held for the selection
				of delegates to a national nominating convention of a political party is held
				in any State (or, if no such election or caucus is held in any State, the first
				convention or caucus of a political party which has the authority to nominate a
				candidate for the office of President or Vice President) and ending on the date
				of the general election;
				and
							.
					(3)Effective date;
			 transition for electioneering communications made prior to
			 enactmentThe amendment made
			 by paragraph (2) shall apply with respect to communications made on or after
			 July 1, 2012, except that no communication which is made prior to such date
			 shall be treated as an electioneering communication under subclause (II) or
			 (III) of section 304(f)(3)(A)(i) of the Federal Election Campaign Act of 1971
			 (as amended by paragraph (2)) unless the communication would be treated as an
			 electioneering communication under such section if the amendment made by
			 paragraph (2) did not apply.
				(b)Disclosure
			 requirements for corporations, labor organizations, and certain other
			 entities
				(1)In
			 generalSection 324 of the Federal Election Campaign Act of 1971
			 (2 U.S.C. 441k) is amended to read as follows:
					
						324.Disclosure of
				campaign-related disbursements by covered organizations
							(a)Disclosure
				statement
								(1)In
				generalAny covered
				organization that makes campaign-related disbursements aggregating more than
				$10,000 in an election reporting cycle shall, not later than 24 hours after
				each disclosure date, file a statement with the Commission made under penalty
				of perjury that contains the information described in paragraph (2)—
									(A)in the case of the first statement filed
				under this subsection, for the period beginning on the first day of the
				election reporting cycle and ending on the first such disclosure date;
				and
									(B)in the case of any
				subsequent statement filed under this subsection, for the period beginning on
				the previous disclosure date and ending on such disclosure date.
									(2)Information
				describedThe information described in this paragraph is as
				follows:
									(A)The name of the
				covered organization and the principal place of business of such
				organization.
									(B)The amount of each
				campaign-related disbursement made by such organization during the period
				covered by the statement of more than $1,000, and the name and address of the
				person to whom the disbursement was made.
									(C)In the case of a
				campaign-related disbursement that is not a covered transfer, the election to
				which the campaign-related disbursement pertains and if the disbursement is
				made for a public communication, the name of any candidate identified in such
				communication and whether such communication is in support of or in opposition
				to a candidate.
									(D)A certification by
				the chief executive officer or person who is the head of the covered
				organization that the campaign-related disbursement is not made in cooperation,
				consultation, or concert with or at the request or suggestion of a candidate,
				authorized committee, or agent of a candidate, political party, or agent of a
				political party.
									(E)If the covered organization makes
				campaign-related disbursements using exclusively funds in a segregated bank
				account consisting of funds that were paid directly to such account by persons
				other than the covered organization that controls the account, for each such
				payment to the account—
										(i)the name and
				address of each person who made such payment during the period covered by the
				statement;
										(ii)the date and
				amount of such payment; and
										(iii)the aggregate amount of all such payments
				made by the person during the period beginning on the first day of the election
				reporting cycle and ending on the disclosure date;
										but
				only if such payment was made by a person who made payments to the account in
				an aggregate amount of $10,000 or more during the period beginning on the first
				day of the election reporting cycle and ending on the disclosure date.(F)If the covered organization makes
				campaign-related disbursements using funds other than funds in a segregated
				bank account described in subparagraph (E), for each payment to the covered
				organization—
										(i)the name and address of each person who
				made such payment during the period covered by the statement;
										(ii)the date and amount of such payment;
				and
										(iii)the aggregate amount of all such payments
				made by the person during the period beginning on the first day of the election
				reporting cycle and ending on the disclosure date;
										but
				only if such payment was made by a person who made payments to the covered
				organization in an aggregate amount of $10,000 or more during the period
				beginning on the first day of the election reporting cycle and ending on the
				disclosure date.(G)Such other
				information as required in rules established by the Commission to promote the
				purposes of this section.
									(3)Exceptions
									(A)Amounts received
				in ordinary course of businessThe requirement to include in a
				statement filed under paragraph (1) the information described in paragraph (2)
				shall not apply to amounts received by the covered organization in commercial
				transactions in the ordinary course of any trade or business conducted by the
				covered organization or in the form of investments (other than investments by
				the principal shareholder in a limited liability corporation) in the covered
				organization.
									(B)Donor
				restriction on use of fundsThe requirement to include in a statement
				submitted under paragraph (1) the information described in subparagraph (F) of
				paragraph (2) shall not apply if—
										(i)the person
				described in such subparagraph prohibited, in writing, the use of the payment
				made by such person for campaign-related disbursements; and
										(ii)the covered
				organization agreed to follow the prohibition and deposited the payment in an
				account which is segregated from any account used to make campaign-related
				disbursements.
										(C)Amounts
				received from affiliatesThe requirement to include in a
				statement submitted under paragraph (1) the information described in
				subparagraph (F) of paragraph (2) shall not apply to any amount which is
				described in subsection (f)(3)(A)(i).
									(4)Other
				definitionsFor purposes of this section:
									(A)Disclosure
				dateThe term disclosure date means—
										(i)the first date during any election
				reporting cycle by which a person has made campaign-related disbursements
				aggregating more than $10,000; and
										(ii)any other date
				during such election reporting cycle by which a person has made
				campaign-related disbursements aggregating more than $10,000 since the most
				recent disclosure date for such election reporting cycle.
										(B)Election
				reporting cycleThe term election reporting cycle
				means the 2-year period beginning on the date of the most recent general
				election for Federal office.
									(C)PaymentThe
				term payment includes any contribution, donation, transfer,
				payment of dues, or other payment.
									(b)Coordination
				with other provisions
								(1)Other reports
				filed with the CommissionInformation included in a statement
				filed under this section may be excluded from statements and reports filed
				under section 304.
								(2)Treatment as
				separate segregated fundA segregated bank account
				referred to in subsection (a)(2)(E) may be treated as a separate segregated
				fund for purposes of section 527(f)(3) of the Internal Revenue Code of
				1986.
								(c)FilingStatements
				required to be filed under subsection (a) shall be subject to the requirements
				of section 304(d) to the same extent and in the same manner as if such reports
				had been required under subsection (c) or (g) of section 304.
							(d)Campaign-Related
				disbursement definedIn this section, the term
				campaign-related disbursement means a disbursement by a covered
				organization for any of the following:
								(1)An independent
				expenditure consisting of a public communication.
								(2)An electioneering
				communication, as defined in section 304(f)(3).
								(3)A covered
				transfer.
								(e)Covered
				organization definedIn this section, the term covered
				organization means any of the following:
								(1)A corporation (other than an organization
				described in section 501(c)(3) of the Internal Revenue Code of 1986).
								(2)An organization described in section 501(c)
				of such Code and exempt from taxation under section 501(a) of such Code (other
				than an organization described in section 501(c)(3) of such Code).
								(3)A labor
				organization (as defined in section 316(b)).
								(4)Any political
				organization under section 527 of the Internal Revenue Code of 1986, other than
				a political committee under this Act.
								(f)Covered transfer
				defined
								(1)In
				generalIn this section, the term covered transfer
				means any transfer or payment of funds by a covered organization to another
				person if the covered organization—
									(A)designates, requests, or suggests that the
				amounts be used for—
										(i)campaign-related disbursements (other than
				covered transfers); or
										(ii)making a transfer to another person for the
				purpose of making or paying for such campaign-related disbursements;
										(B)made such transfer or payment in response
				to a solicitation or other request for a donation or payment for—
										(i)the making of or paying for
				campaign-related disbursements (other than covered transfers); or
										(ii)making a transfer to another person for the
				purpose of making or paying for such campaign-related disbursements;
										(C)engaged in discussions with the recipient
				of the transfer or payment regarding—
										(i)the making of or paying for
				campaign-related disbursements (other than covered transfers); or
										(ii)donating or transferring any amount of such
				transfer or payment to another person for the purpose of making or paying for
				such campaign-related disbursements;
										(D)made
				campaign-related disbursements (other than a covered transfer) in an aggregate
				amount of $50,000 or more during the 2-year period ending on the date of the
				transfer or payment, or knew or had reason to know that the person receiving
				the transfer or payment made such disbursements in such an aggregate amount
				during that 2-year period; or
									(E)knew or had reason to know that the person
				receiving the transfer or payment would make campaign-related disbursements in
				an aggregate amount of $50,000 or more during the 2-year period beginning on
				the date of the transfer or payment.
									(2)ExclusionsThe term covered transfer does
				not include any of the following:
									(A)A disbursement made by a covered
				organization in a commercial transaction in the ordinary course of any trade or
				business conducted by the covered organization or in the form of investments
				made by the covered organization.
									(B)A disbursement made by a covered
				organization if—
										(i)the covered
				organization prohibited, in writing, the use of such disbursement for
				campaign-related disbursements; and
										(ii)the recipient of the disbursement agreed to
				follow the prohibition and deposited the disbursement in an account which is
				segregated from any account used to make campaign-related disbursements.
										(3)Exception for
				certain transfers among affiliates
									(A)Exception for
				certain transfers among affiliates
										(i)In
				generalThe term
				covered transfer does not include an amount transferred by one
				covered organization to another covered organization if such transfer—
											(I)is not made directly into a separate
				segregated bank account described in subsection (a)(2)(E), and
											(II)is treated as a transfer between affiliates
				under subparagraph (B).
											(ii)Special
				ruleIf the aggregate amount
				of transfers described in clause (i) exceeds $50,000 in any election reporting
				cycle—
											(I)the covered organization which makes such
				transfers shall provide to the covered organization receiving such transfers
				the information required under subsection (a)(2)(F) (applied by substituting
				the period beginning on the first day of the election reporting cycle
				and ending on the date of the most recent transfer described in subsection
				(f)(3)(A)(i) for the period covered by the statement in
				clause (i) thereof); and
											(II)the covered
				organization receiving such transfers shall report the information described in
				subclause (I) on any statement filed under subsection (a)(1) as if any
				contribution, donation, or transfer to which such information relates was made
				directly to the covered organization receiving the transfer.
											(B)Description of
				transfers between affiliatesA transfer of amounts from one covered
				organization to another covered organization shall be treated as a transfer
				between affiliates if—
										(i)one of the organizations is an affiliate of
				the other organization; or
										(ii)each of the organizations is an affiliate
				of the same organization;
										except
				that the transfer shall not be treated as a transfer between affiliates if one
				of the organizations is established for the purpose of making campaign-related
				disbursements.(C)Determination of
				affiliate statusFor purposes
				of this paragraph, the following organizations shall be considered to be
				affiliated with each other:
										(i)A membership organization, including a
				trade or professional association, and the related State and local entities of
				that organization.
										(ii)A national or international labor
				organization and its State or local unions, or an organization of national or
				international unions and its State and local entities.
										(iii)A corporation and its wholly owned
				subsidiaries.
										(D)Coverage of
				transfers to affiliated section 501(c)(3)
				organizationsThis paragraph shall apply with respect to an
				amount transferred by a covered organization to an organization described in
				paragraph (3) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from tax under section 501(a) of such Code in
				the same manner as this paragraph applies to an amount transferred by a covered
				organization to another covered
				organization.
									.
				(2)Conforming
			 amendmentSection 304(f)(6) of such Act (2 U.S.C. 434) is amended
			 by striking Any requirement and inserting Except as
			 provided in section 324(b), any requirement.
				3.Stand by your
			 ad
			(a)Disclaimer
			 requirements To include functional equivalent of express advocacySection 318(a) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441d(a)) is amended by striking for the
			 purpose of financing communications expressly advocating the election or defeat
			 of a clearly identified candidate and inserting for the purpose
			 of financing public communications which are described in section
			 301(17)(A).
			(b)Stand by your ad
			 requirements
				(1)Maintenance of
			 requirements for political parties and certain political
			 committeesSection 318(d)(2)
			 of such Act (2 U.S.C. 441d(d)(2)) is amended—
					(A)in the heading, by
			 striking Others and inserting
			 certain political
			 committees;
					(B)by inserting which (except to the
			 extent provided in the last sentence of this paragraph) is paid for by a
			 political committee (including a political committee of a political party)
			 and after subsection (a);
					(C)by striking
			 or other person each place it appears; and
					(D)by adding at the
			 end the following: This paragraph does not apply to a communication paid
			 for in whole or in part with a payment which is treated as a campaign-related
			 disbursement under section 324 and with respect to which a covered organization
			 is required to file a statement under such section..
					(2)Special
			 disclaimer requirements for certain communicationsSection 318 of
			 such Act (2 U.S.C. 441d) is amended by adding at the end the following new
			 subsection:
					
						(e)Communications
				by others
							(1)In
				generalAny communication
				described in paragraph (3) of subsection (a) which is transmitted through radio
				or television (other than a communication to which subsection (d)(2) applies)
				shall include, in addition to the requirements of such paragraph, the
				following:
								(A)The individual disclosure statement
				described in paragraph (2)(A) (if the person paying for the communication is an
				individual) or the organizational disclosure statement described in paragraph
				(2)(B) (if the person paying for the communication is not an
				individual).
								(B)If the communication is transmitted through
				television and is paid for in whole or in part with a payment which is treated
				as a campaign-related disbursement under section 324, the Top Five Funders list
				(if applicable).
								(C)If the
				communication is transmitted through radio and is paid for in whole or in part
				with a payment which is treated as a campaign-related disbursement under
				section 324, the Top Two Funders list (if applicable), unless, on the basis of
				criteria established in regulations issued by the Commission, the communication
				is of such short duration that including the Top Two Funders list in the
				communication would constitute a hardship to the person paying for the
				communication by requiring a disproportionate amount of the content of the
				communication to consist of the Top Two Funders list.
								(2)Disclosure
				statements described
								(A)Individual
				disclosure statementsThe
				individual disclosure statement described in this subparagraph is the
				following: I am ________, and I approve this message., with the
				blank filled in with the name of the applicable individual.
								(B)Organizational
				disclosure statementsThe
				organizational disclosure statement described in this subparagraph is the
				following: I am ________, the ________ of ________, and ________
				approves this message., with—
									(i)the first blank to be filled in with the
				name of the applicable individual;
									(ii)the second blank to be filled in with the
				title of the applicable individual; and
									(iii)the third and fourth blank each to be
				filled in with the name of the organization or other person paying for the
				communication.
									(3)Method of
				conveyance of statement
								(A)Communications
				transmitted through radioIn
				the case of a communication to which this subsection applies which is
				transmitted through radio, the disclosure statements required under paragraph
				(1) shall be made by audio by the applicable individual in a clearly spoken
				manner.
								(B)Communications
				transmitted through televisionIn the case of a communication to which
				this subsection applies which is transmitted through television, the
				information required under paragraph (1)—
									(i)shall appear in writing at the end of the
				communication or in a crawl along the bottom of the communication in a clearly
				readable manner, with a reasonable degree of color contrast between the
				background and the printed statement, for a period of at least 6 seconds;
				and
									(ii)shall also be conveyed by an unobscured,
				full-screen view of the applicable individual or by the applicable individual
				making the statement in voice-over accompanied by a clearly identifiable
				photograph or similar image of the individual, except in the case of a Top Five
				Funders list.
									(4)DefinitionsIn
				this subsection:
								(A)Applicable
				individualThe term
				applicable individual means, with respect to a communication to
				which this subsection applies—
									(i)if the communication is paid for by an
				individual, the individual involved;
									(ii)if the communication is paid for by a
				corporation, the chief executive officer of the corporation (or, if the
				corporation does not have a chief executive officer, the highest ranking
				official of the corporation);
									(iii)if the communication is paid for by a labor
				organization, the highest ranking officer of the labor organization; and
									(iv)if the communication is paid for by any
				other person, the highest ranking official of such person.
									(B)Covered
				organization and campaign-related disbursementThe terms
				campaign-related disbursement and covered
				organization have the meaning given such terms in section 324.
								(C)Top Five Funders
				listThe term Top Five
				Funders list means, with respect to a communication paid for in whole or
				in part with a payment which is treated as a campaign-related disbursement
				under section 324, a list of the 5 persons who provided the largest payments of
				any type which—
									(i)are in an aggregate amount equal to or
				exceeding $10,000 for the period beginning on the first day of the election
				reporting cycle (as defined in section 324) and ending on the date of such
				communication, and
									(ii)are required to be included in the reports
				filed by a covered organization under section 324(a).
									If 2 or
				more people provided the fifth largest of such payments, the covered
				organization involved shall select one of those persons to be included on the
				Top Five Funders list.(D)Top Two Funders
				listThe term Top Two Funders list means, with
				respect to a communication paid for in whole or in part with a payment which is
				treated as a campaign-related disbursement under section 324, a list of the
				persons who provided the largest and the second largest payments of any type
				which—
									(i)are in an aggregate amount equal to or
				exceeding $10,000 for the period beginning on the first day of the election
				reporting cycle (as defined in section 324) and ending on the date of such
				communication, and
									(ii)are required to be included in the reports
				filed by a covered organization under section 324(a).
									If 2 or
				more persons provided the second largest of such payments, the covered
				organization involved shall select one of those persons to be included on the
				Top Two Funders
				list..
				4.Application of
			 disclosure and disclaimer rules to Super PACs
			(a)In
			 generalSubsection (e) of
			 section 324 of the Federal Election Campaign Act of 1971 (2 U.S.C. 441k), as
			 amended by section 2, is amended by adding at the end the following new
			 paragraph:
				
					(5)A political committee with an account
				established for the purpose of accepting donations or contributions that do not
				comply with the contribution limits or source prohibitions under this Act, but
				only with respect to the accounts established for such
				purpose.
					.
			(b)Conforming
			 amendmentParagraph (4) of section 324(e) of such Act (2 U.S.C.
			 441k), as amended by section 2, is amended by inserting (except as
			 provided in paragraph (5)) before the period at the end.
			5.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
		6.Effective
			 dateExcept as provided in
			 section 2(a)(3), the amendments made by this Act shall apply with respects to
			 disbursements made on or after July 1, 2012, and shall take effect without
			 regard to whether or not the Federal Election Commission has promulgated
			 regulations to carry out such amendments.
		
